PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/739,948
Filing Date: 26 Apr 2010
Appellant(s): Newman et al.



__________________
Sheila R. Gibson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 September 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 February 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frenkel et al (US 6,352,630 B1) in view of Hodges et al (US 6,444,115B1), Harding et al (US 2007/0235329 A1), and  Unkrig et al (US 2003/0146113 A1)
As to claim 1, 2, and 7, Frenkel discloses an opposing electrode sensor (Fig. 1 #20 where the electrodes are opposite and opposing each other on opposite sides of the test strip and shown schematically in Fig .2) comprising 
a working electrode (Fig. 1 #24a), 
a counter electrode (Fig. 1 #25a) 
an activator (col 5 lines 53 "thromboplastin" as evidenced by [0047] of the instant specification which has thromboplastin on a separate substrate than the electrochemical thrombin substrate and thus considered an activator), and 
an electrochemical thrombin substrate (Fig. 2, Abstract, and col. 5 lines 51-col.6 line 51), 
wherein the activator and the electrochemical thrombin substrate are coated onto the working electrode (col. 5 lines 48-50), 
wherein the sensor detects cleavage of the electrochemical thrombin substrate in the presence of a sample (Abstract “…including at least one chemical substrate one terminal link of  the electric signal resulting from the migration of the charged groups to be processed…” where the leaving group is cleaved from the electrochemical thrombin substrate). Frenkel is analogous art to Appellant’s field of endeavor of electrochemical sensing of coagulation.
Frenkel fails to explicitly disclose the following features (each distinct structural feature indicated by (a), (b) and (c):
(a) wherein the activator and electrochemical thrombin substrate are coated on separate electrodes of the working electrode and the counter electrode, and 
(b) wherein the working electrode and the counter electrode are coated on respective supports and are (c) separated by an insulating layer between.
Hodges discloses a two opposing electrode sensor (Fig. 2) with a working electrode and a reference/counter electrode (col. 5 lines 5-15) spaced apart from each other, where the reactant that reacts with the sample is placed on the counter electrode facing the working electrode (col. 5 lines 35-40). Hodges discloses each electrode (Fig. 2 #s 2 and 3) are coated onto respective supports (Fig. 2 #s 1 and 5). Hodges is analogous art because it is of the same field of endeavor as Frenkel of electrochemical sensing, where the detected leaving group of Frenkel is analogous to the generic electroactive species of Hodges (col. 1 lines 15-42 describing the reaction of the electroactive species and its concentration too close to the measurement electrode). Hodges discloses structure and motivation to satisfy feature (b) above.
Harding discloses an opposing electrode sensor for coagulation (Abstract) comprising a working electrode (Fig. 2A #21 left or right) a counter electrode (Fig. 2A #21 left or right), on respective supports (“polyester” Fig. 2A), separated by an insulating layer (Fig. 2A “adhesive"). Frenkel, Hodges, and Harding are of analogous art because they are of the same field of 
Unkrig discloses that the thrombin substrate and activator may be placed in separate locations in a test support or electrode (pg. 3 [0041] last few sentences). Unkrig discloses that “Furthermore it is possible according to the invention…of applying the reagent to the electrodes activators and substrate are both applied to the electrodes and subsequently dried)… It is also possible to apply individual components of the reagent to different compartments of the test support, for example the thrombin substrate on or directly adjacent to the electrode, but the activator spatially separated therefrom (e.g. further removed from the electrode)…”. Unkrig and Frenkel are of analogous art because they are of the same field of endeavor of electrochemical thrombin sensing.
Frenkel, Hodges, Harding, and Unkrig are of analogous art because they are of the same field of endeavor of electrochemical sensing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrode arrangement of Hodges of opposing working and counter electrodes and providing the reaction components onto the counter electrode as opposed to the working electrode in the sensor of Frenkel to provide a substantially linear electroactive species gradient between the working and counter electrodes which allows for a convenient measure of the rate of the reaction taking place because the current measured at the working electrode would be proportional to the diffusion transfer of the electroactive species (Hodges col. 4 lines 20-42). This would provide the electrochemical thrombin substrate to be tethered to the counter electrode of Frenkel by the methods to immobilize the substrate to an electrode surface (Frenkel col. 6 lines 21-36). Futher, Unkrig discloses that the selection of an appropriate location for the 

As to claim 3, Frenkel, as modified by Hodges, Harding, and Unkrig, discloses wherein the electrochemical thrombin substrate comprises a peptide bound to a leaving group that becomes electroactive once cleaved by thrombin (See Frenkel Abstract and col. 4 lines 1-8 and col. 6 lines 37-47).

As to claim 4, Frenkel, as modified by Hodges, Harding, and Unkrig, discloses the sensor further comprising a meter connected to the sensor (See Fig, 1 #11), wherein the meter determines a coagulation time for the sample tested (See Frenkel col. 6 line 52). Further, the limitation “wherein the meter determines a coagulation time for a sample being tested” further limits such intended use of the meter and does not further limit the structure. Since the prior art is deemed capable of such a function and able to perform in such a way, the limitations is therefore properly anticipated (See MPEP 2114).



As to claim 6, the limitation “wherein the meter displays or outputs a result comprising a parameter of thrombin generation in the sample tested.” further limits such intended use of the meter and does not further limit the structure. Since the prior art is deemed capable of such a function and able to perform in such a way, the limitations is therefore properly anticipated (See MPEP 2114)

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frenkel, as modified by Hodges, Harding, and Unkrig, as applied to claim 7 above, and further in view of Essenpreis et al (US 6,413,213 B1).
Frenkel, as modified by Hodges, Harding, and Unkrig, fail to explicitly disclose means for verifying strip integrity.
Essenpreis discloses using the test meter to verify strip integrity (col. 8 line 63 - col. 9 line 14).
Frenkel, Hodges, Harding, and Unkrig, as modified by Essenpreis, are of analogous art because they are of the same field of endeavor of electrochemical sensor meters.
At the time of invention, it would have been obvious to one of ordinary skill in the art to use the strip integrity verifying means of Essenpreis with the apparatus of Frenkel, as modified .

(2) Response to Argument
Appellant provides a summary of the standards for prima facie case of obviousness and a summary of the rejection on pgs. 5-7 of the response.
Appellant further summarizes the deficiencies of Frenkel on pg. 7.
Appellant argues that Frenkel discloses coplanar electrodes and not “opposing”. The Examiner has no comment on the citation to Frenkel on pg. 8-9 showing the arrangement of Frenkel. Appellant further provides an “ordinary meaning” of opposing to be “facing or opposite” (pg. 9 last paragraph). Appellant argues that the ordinary meaning of “opposing” does not read on a coplanar arrangement, that the electrodes are not on the same plane. This argument is not persuasive as opposing does not imply non-coplanarity. Rather, opposing, as provided the broadest reasonable interpretation under MPEP 2111, dictates the electrodes must be “Facing” or “opposite” in some manner, whether opposite sides on the same plane, in the same plane but with a thickness side of an electrode which faces another electrode, or the like. Frenkel shows in Fig. 2 schematically how the electrodes oppose each other.
Alternatively, assuming the recitation of “opposing” is misinterpreted, independent claim 1 requires each electrode to be coated onto their own respective substrate with an insulating separator layer separating the supports and electrodes, which are part of the deficient teachings (b) and (c) of Frenkel. Appellant argues that only Hodges provides opposing electrodes. The Examiner notes that Harding further recites an opposing electrode as well.
either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Appellant presents arguments that Hodges is directed towards blood glucose measurements (pg. 10-pg. 11 of the response) and thus non-analogous art towards measurement of coagulation due to different chemistry and reagent systems. The Examiner maintains that both Hodges and Frenkel are in the field of Appellant’s endeavor, that of electrochemical sensing, and thus analogous art.
	In response to Appellant’s arguments towards the glucose sensing in Hodges, this argument is not persuasive as Hodges is drawn towards the generic electrochemical sensing of an electroactive species, with specific examples drawn towards glucose. Patents are relevant for all they contain whereas disclosed examples do not constitute a teaching away from a broader disclosure. MPEP 2123 II. Appellant draws a comparison between Hodges and Frenkel, which both reactions, glucose sensing and coagulation sensing, result in transferring freed electrons to an electrode (See Appellant’s arguments pg. 11 2nd parahraph), as is the basis of electrochemical sensing. Thus, whether the glucose provides the source or electrons or the enzyme acting on a substrate to produce a source of electrons, the net result is the same in the detection of this current. Hodges explicitly calls for the detection of the current to be a result of the concentration gradient of the electroactive species (col. 4 lines 34-37), that of the ability to transfer electrons which form the current and thus providing a measurement of current over time. Frenkel is explicitly concerned with the coagulation time, i.e. the extent of the reaction taking place, which 
	Lastly, Appellant’s arguments appear drawn towards the analogousness of Hodges to Frenkel, attempting to show the two references are not analogous to each other, and thus not combinable. MPEP 2141.01 (a) I explicitly states “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.” Hodges is drawn towards generic electrochemical sensing, with a specific example of glucose. The Examiner maintains the general disclosure of Hodges is analogous to the instant claims in the field of electrochemical sensing. 
	In response to Appellant’s argument on pg. 12-13 that Hodges does not contemplate the situation where incompatible reagents are dried separately or the in disclosing an activator or electrochemical thrombin substrate on separate electrodes, this argument is moot as the Examiner did not make such an assertion. 
	Turning now to Unkrig, Appellant argues that Unkrig fails to disclose or suggest the activator and electrochemical thrombin substrate are coated on opposing surfaces of the working electrode and the counter electrode. Appellant argues that [0041] discloses drying reagents in different locations but only in the context of transporting the reagents to the electrodes or drying in a fleece. Paragraph [0041] is reproduced below for convenience:
	“[0041] The invention is elucidated in more detail by the following examples. All examples are described using whole blood as the sample material. The sensors and methods according to the invention are, however, also suitable for citrate plasma if calcium is added to the formulation of the test support or to the sample. Furthermore it is possible according to the invention, in addition to the method mentioned in the examples, of applying the reagent to the electrodes (activators and substrate are both applied to the electrodes and subsequently dried), to not directly apply and dry the reagent to the electrode but in the vicinity of the electrodes for example next to the electrodes on a flat substrate. In this case the reagent is transported to the electrodes with the blood sample during the measurement. Alternatively it is possible to incorporate the reagent in porous It is also possible to apply individual components of the reagent to different compartments of the test support, for example the thrombin substrate on or directly adjacent to the electrode, but the activator spatially separated therefrom (e.g. further removed from the electrode) or to impregnate both substances in different layers (e.g. membranes or fleeces).” ([0041] Unkrig emphasis added)

	Unkrig discloses that the reagents have the following options with respect to application to an electrode surface when/where the reactans are applied:
	a) may be applied either to an electrode or adjacent an electrode (“..of applying the reagent to the electrodes (activators and substrate are both applied to the electrodes and subsequently dried…”
	b) may be applied either together or separately (“…It is also possible to apply individual components of the reagent to different compartments of the test support, for example the thrombin substrate on or directly adjacent to the electrode, but the activator spatially separated therefrom (e.g. further removed from the electrode…”).
	With respect to Appellant’s citation of “context (1)…’ In this case the reagent is transported to the electrodes with the blood sample during the measurement.’..” (pg. 14 last paragraph of the response), this explicitly provides the situation where reagents are NOT applied to an electrode surface, but “in the vicinity…next to the electrodes”. Thus said argument is moot as this situation is not relied upon in the rejection at hand.
	Likewise, with respect to Appellant’s argument towards the citation of “context…(2) drying in porous materials…” (pg. 14 last paragraph of the response), is moot as this situation is not relied upon in the rejection at hand. In other words, Appellant argues separate situations not specifically provided, nor required, as part of the rejection at hand.
cannot be on the other electrode. Alternatively, the disclosure cited by both the Appellant and Examiner merely state the activator is spatially separated and “further removed from the electrode” - the electrode upon which the thrombin substrate is disposed. This statement is silent as to providing the activator on one of the other electrodes. Contrary to Appellant’s position, each electrodes in all the references are spatially separated from each other, thus explicit potential locations of the activator relative the electrode upon which the thrombin substrate is provided thereon. Stating that the activator should be further removed from “the electrode” upon which the thrombin substrate is provided does not exclude providing the activator on the other spatially distinct electrodes within the system. Appellant seems to equate the phrase “further removed from the electrode” to mean the activator may not be on any electrode and must be further removed to be “Far enough away” that they need to be transported via flowing a sample(pg. 16 1st full paragraph of the Appeal Brief). This proviso is not remotely suggested by Unkrig, as Unkrig does not provide a degree required to be considered “spacially separated”. One of ordinary skill in the art would readily understand that two components being separate, i.e. not mixed, or coated in two separate locations, regardless as to how much, i.e. the degree, of separation are explicitly “spatially; separated”. The Examiner is of the position that 
	Thus, it is also noted that the activator is also recognized to be provided in the same reaction area as the electrochemical thrombin substrate, inherently being mixed in Frenkel. considering the options of Unkrig above that the activator and substrate may be “spatially separated” and that the substrate is on one electrode, one of ordinary skill in the art recognizing that the activator itself may be immobilized on electrodes, there are two electrodes within the system, and that the activator may be further removed from the electrode, antecedently the explicit electrode upon which the electrochemical substrate is applied, would readily conceive the activator may be placed on a different electrode than the electrode which has the electrochemical thrombin substrate. 
	In response to Appellant’s argument that because Harding and Frenkel measure coagulation in different way, one of ordinary skill in the art would not seek to combine the two references since they are directed towards different technologies. This argument is not persuasive because the method of measurement, or steps of measurement, are not being combined as Appellant asserts. Rather, the structure of providing a separator layer between two substrates with electrodes is being provided in the rejection above. Frenkel, as combined with Hodges, discloses the electrodes are on separate supports (See rejection above). Hodges merely does not disclose a structure keeping the supports separate. Harding discloses using a spacer layer between two electrodes in a coagulation sensor. In other words, Harding is used to provide deficient structure (c) identified above. Motivation to use such an arrangement is NOT provided or cited to in Harding. Harding is clearly analogous art being of the same field of endeavor of measuring coagulation. Thus, providing an explicit spacer layer to provide said are upon which 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (pg. 18 1st full paragraph of the Appeal Brief), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the motivation to combine was not provided from Appellant’s disclosure, but rather the explicit teachings of the prior art. 
	In response to Appellant’s argument that the reference must be considered in its entirety (pg. 18 2nd full paragraph of the Appeal Brief), this standard has been applied in considering this reference. The Examiner does not need to rely upon each and every teaching of reference in providing a rationale for motivation to combine when some features are not relied upon in disclosing the deficiency of a primary reference with respect to the instant claim language.
	Appellant further repeats arguments toward Frenkel, Hodgesa, and Unkrig on pgs. 19 -20 amount to a piecemeal analysis of what each reference is deficient with respect to the instant claim language. The rejection provides addresses each deficient aspect of Frenkel by providing 
	In response to Appellant’s arguments on pg. 20-21 alleging the claims arrangement to be “more optimal” citing to [0032] and [0047] of the instant specification, the paragraph is vague as to when/where such arrangement would be advantageous, or what adverse reactions are prevented. It appears Applicant is asserting that there was a surprising result. However, no evidence has been presented in accordance with MPEP 716.04 to establish said result commensurate in scope with the instantly claimed invention. Further, it has not been established that this is an issue or problem that even needs correcting. Likewise, Applicant has not displayed the advantage of ease of manufacture in as a matter of unexpected or better than expected result in accordance with MPEP 716.04. Interestingly, it appear Appellant is arguing that the making of a “functional” sensor is surprising, and thus unexpected result is the recognition of a working sensor. It is unclear how this would be surprising when the prior art already states such reaction schemes in measuring coagulation when the activator and electrochemical thrombin substrate are provided individually (See Unkrig above). Thus, one of ordinary skill in the art providing the reactants separately in which the sample contacts would readily expect a functioning sensor.
	In response to Appellant’s argument that Essenpresis fails to disclose “means for verifying strip integrity” on pgs. 21-22 because Essenpresis discloses ensuring compliance in a subscription scheme and thus not relevant to a feature ensuring strip integrity, this argument is not persuasive as the claim is completely silent as to what “feature” of strip integrity the means must be for. The claim is drawn towards a “means for” language in accordance with 35 U.S.C. 112(f). Regardless, Essenpresis provides for an explicit “strip integrity test” (col. 8 line 65) thus clearly discloses means for conducting said test. This test is performed once the subscription rd paragraph of the Appeal Brief).The Examiner disagrees as to absent the explicit type of integrity being claimed and Essenpresis discloses explicitly checking strip integrity, the combination provides a means for checking the strip integrity.

	No further arguments are presented.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LOUIS J RUFO/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795            

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.